Citation Nr: 1706169	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  10-46 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for cerebrovascular disease, claimed as residual from brain surgery, based on substitution of claimant.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty December 1951 to October 1955.  The Veteran died in August 2009.  The appellant is his surviving spouse and she has been substituted as claimant in the Veteran's claim pending at the time of his death.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In July 2012, the appellant testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.

In February 2014, the Board remanded the appeal for additional development.


FINDINGS OF FACT

1.  Cerebrovascular disease, claimed as residual from brain surgery, is not etiologically related to the Veteran's period of service.

2.  A disability incurred in or aggravated by active service was neither the principal nor contributory cause of the Veteran' s death; the Veteran had no service-connected disabilities at the time of his death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cerebrovascular disease, claimed as residual from brain surgery, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters dated in February 2009, April 2009, and March 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the claimant.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the appellant (except as discussed below).  These records have been associated with the claims file.  VA further obtained a VA medical opinion on behalf of the appellant, which is adequate as it includes a complete rationale for the conclusion reached.  Although the appellant expressed concerned about whether the VA examiner considered the Veteran's in-service complaints of dizziness, the report of the VA examination does reflect that those complaints were noted and considered by the VA examiner.

It is noted that the appeal was previously remanded by the Board in February 2014 for additional development.  The requested actions were completed.  Reasonable efforts were taken to obtain outstanding private treatment records and a VA medical opinion was obtained.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board acknowledges that outstanding private treatment records from Mercer Island Rehab Center were not obtained.  The record shows that the appellant completed an authorization for release of information in March 2015.  The RO notified the appellant in March 2015 and again in April 2015 that the records had been requested.  The record shows that no response or records were received from Mercer Island Rehab Center.  The record includes copies of letter sent in March 2015 and April 2015 to Mercer Island Rehab Center.  See VA Form 21-0820 (April 1, 2015).  In April 2015, the RO informed the appellant that VA had not received the records requested in March 2015, notified her that VA sent a second request for the medical records, and requested that the appellant submit relevant evidence for consideration; also the RO asked that the appellant contact Mercer Island Rehab Center and request issuance of the records to VA, or that she obtain and send the records directly to VA herself.  See Notification Letter (April 2, 2015).

Thus, with regard to attempts to obtain outstanding non-Federal records from Mercer Island Rehab Center, the Board finds VA's duties to notify and assist were met.  See 38 C.F.R. § 3.159(c) (1), (e).  The record shows that reasonable efforts were taken to obtain the medical records from Mercer Island Rehab Center; that the appellant was notified of inability to obtain such records; and that the appellant was given the opportunity to obtain such records and provide them directly to VA.

Accordingly, the Board will address the merits of the claims.

I.  Service Connection

In December 2008, the appellant filed on behalf of the Veteran, as his legal guardian, a claim for "service connection for residual effects from brain surgery which was caused by military service."  See Third Party Correspondence (December 2008).  The appellant, as a substituted claimant for the Veteran, seeks service connection cerebrovascular disease, claimed as residual from brain surgery.  She testified in July 2012 that she met the Veteran when he was in his 50s.  She noted that he had brown teeth, lumps on the back of his head, seizures, and impotence.  She indicated that the Veteran had vision problems and medical testing showed "a blood clot in the back of his head" that was called an "AVM."  She stated that the Veteran declined radiation therapy for the condition and insisted on surgery instead.  The appellant reported that the Veteran told her he was experimented on during service and that the experiment included exposure to radiation when he served in Germany.  The appellant argued that the Veteran's cerebrovascular disease and death were related to service, to include radiation experimentation and/or complaints of dizziness/myalgias noted in service.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Cerebrovascular disease is a condition that was not noted in service.  To the extent that the Veteran had dizziness in service, an underlying disability was not shown in service or soon after service.  Dizziness and/or myalgias alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for cerebrovascular disease, claimed as residual from brain surgery.  Neither cerebrovascular disease nor arteriovenous malformation (AVM) are not shown in service or for many decades after service discharge; and competent evidence has not been presented showing that cerebrovascular disease or AVMs are etiologically related to disease or injury incurred during active service, to include dizziness and/or myalgias.  To the extent that the appellant avers that the Veteran had disability due to radiation exposure (military directed experimentation), the Board notes that cerebrovascular disease is not a condition recognized as associated with radiation exposure under 38 C.F.R. § 3.309 (d) and competent medical evidence has not been submitted that direct links the Veteran's cerebrovascular disease to radiation exposure.

STRs show no diagnosis for or treatment of cerebrovascular disease.  STRS reflect complaints of and treatment for dizzy spells and myalgias in service.  A July 1954 note shows complaint of mild dizzy spells associated with exertion.  An EKG was normal.  Report of separation examination dated in October 1955 reflects normal clinical evaluation of the heart, vascular, and neurologic systems.

Several decades after service separation private treatment records show that the Veteran had AVM and cerebrovascular disease.  An October 1994 treatment record shows that the Veteran initially presented in 1990 with 6th nerve palsy and that neurological work-up showed a left occipital polar AVM.  It was noted that the Veteran declined resection, the palsy resolved spontaneously, and the Veteran did well until about 9 months earlier when he began to have partial complex seizures.  The Veteran now sought removal of occipital AVM.  Past medical history included heart disease with bypass surgery in 1990, prostatic carcinoma, and hypercholesterolemia.  An operative report shows left occipital craniotomy for excision of AVM.  Additional private treatment records shows that the Veteran underwent radical retropublic prostatectomy and inguinal hernia repair in August 1995.  Records dated in 1999 reflect that the Veteran was evaluated for left shoulder pain and headache after a motor vehicle accident 24 hours earlier.  Recent memory problems were noted.  The examiner stated that the Veteran had no symptoms of a focal stroke or any documented severe cerebral event.  An October 2000 private record shows that the Veteran had left heart catheterization.  A June 2001 private hospital report shows that the Veteran presented with abrupt-onset left arm numbness.  He denied headache, visual changes, dysarthria or dysphasia.  His past medical history included heart disease, AVM repair, and mild dementia.  The discharge diagnoses were embolic right-brain cerebrovascular accident (CVA), hypertension, hyperlipidemia, coronary artery disease (CAD), seizure disorder, and small persistent intracranial aneurysm.  See Medical Treatment Record - Non-Government Facility (April 2008); Medical Treatment Record - Non-Government Facility (June 2001).

The record shows that the Veteran resided in a nursing facility from November 2003 due to vascular dementia, end-stage, with behavioral disturbance, hypertensive heart disease with chronic kidney disease, dysphagia, cerebrovascular disease, CAD, cerebrovascular disease, history of myocardial infarction, and other disorders.  See Medical Treatment Record - Non-Government Facility (April 2008); Medical Treatment Record - Non-Government Facility (June 2008).

Private treatment records dated August 2008 to February 2009 reflect that the Veteran was critically ill with acute respiratory failure.  A death certificate shows that the Veteran passed in August 2009 due to cardiopulmonary arrest, due to or as a consequence of hypoxia (minutes), due to or as a consequence of aspiration (hours), due to or as consequence of CAD, prior CVA, and hyperlipidemia (years).  See Death Certificate (January 2011).

A VA medical opinion dated in March 2016 reflects that it is less likely as not that the Veteran's CAD, hypertension, or CVA, which are listed on the death certificate, were of service onset or otherwise related to military service to include complaints such as dizziness or myalgias noted in the STRs because there was no evidence of CAD, hypertension or CVA in the STRs or "evidence of treatments or symptoms which would have likely had a role in the death of the veteran."  The rationale reflects a review of the STRs and the Veteran's complaints/treatment for dizziness and myalgia.

In this case, the medical evidence shows no indication that the Veteran had cerebrovascular disease in service or soon after service.  The medical evidence further shows no indication that the cerebrovascular disease is etiologically related to service.

The Board has considered the statements and sworn testimony of the appellant and her representative.  In February 2009 correspondence, the Veteran's representative indicated that brain trauma and other residual effects were "caused by his likely exposure to radiation and or other harmful substances."  In an April 2009 statement, the appellant withdrew the claim based on radiation exposure.  See VA Form 21-4138 (April 2009).  Later, in August 2010, the appellant stated that the Veteran had told her about radiation exposure in service and that he was a guinea pig "at a facility where they would 'zap' him around the back of his head."  This allegedly occurred in the 1950s.  She stated that she met the Veteran in 1979 and he said that his seizures were due to in-service radiation experiments performed on him.  See VA Form 21-4138 (August 2010).  The appellant returned to VA the VA Form RRAIS (Radiation Risk Activity Information Sheet) that indicated the date as "1950s" and the operation or test code name as "unknown - this was not an atomic bomb test but was using soldiers as test ginny [sic] pigs for radiation experiments."  She further indicated that "I don't know if [any]body else was ever advised of these radiation experiments."  See Radiation Risk Worksheet (August 2010).

The appellant is competent and credible to report that which was told to her by the Veteran.  See Layno, supra.  However, she is not competent to link any medical disorder of the Veteran's to service, to include radiation exposure or documented complaints of dizziness/myalgias in service because she lacks medical expertise and these are complex medical questions.  See Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  The Board acknowledges the appellant belief that the Veteran had chronic dizziness since service; however, even assuming arguendo that this is so, she is not competent to state that this is etiologically related to the cerebrovascular disease first documented many decades after service discharge.  See VA Form 21-4138 (May 2016).  Therefore, the appellant's medical opinion in this regard has no probative value.

Also, VA has no means to corroborate this second hand anecdotal history of radiation exposure.  Service personnel records indicate that the Veteran served as a unit supply specialist, and show no indication of occupational radiation exposure, or exposure under other circumstances.  Other than the appellant's report that she was told by the Veteran of radiation exposure, no other evidence has been presented showing or suggesting radiation exposure in service.  Furthermore, cerebrovascular disease is not a condition recognized as associated with radiation exposure under 38 C.F.R. § 3.309 (d), and the appellant has not presented competent evidence directly linking the Veteran's cerebrovascular disease to radiation exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (when presumptive service connection does not apply, a veteran may establish service connection with proof of actual direct causation); McCartt v. West, 12 Vet. App. 164, 167 (1999).

Because cerebrovascular disease is not a radiogenic disease, 38 C.F.R. § 3.311 is not for application.  In other words, development for a dose estimate is not warranted.  See 38 C.F.R. § 3.311(a).

The Board assigns greater probative to the STRs showing normal clinical evaluation of the heart, vascular, and neurologic systems on service discharge and the March 2016 negative VA medical opinion as this evidence was prepared by skilled, neutral medical professionals.  The appellant has not presented any favorable medical evidence linking the Veteran's cerebrovascular disease with service to weigh against the VA medical opinion.

Weighing the evidence, the Board finds that the preponderance of the evidence is against the claim.  Therefore, the claim is denied.  As the evidence is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert at 53 (1990).


III.  Service Connection for Cause of Death

Compensation may be awarded for the cause of a veteran's death where the evidence shows that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (a).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  38 C.F.R. § 3.312 (b).  In the case of contributory cause of death, it must be shown that a service-connected disability contributed substantially or materially to cause death.  38 C.F.R. § 3.312 (c)(1).

Service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).

A service-connected disability will be considered as the contributory cause of death when that the disability contributed substantially or materially to death, combined to cause death, or aided assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Service-connected diseases involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, with debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312 (c).

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312 (c)(1).

In this case, the Veteran died in died in August 2009.  A death certificate shows that the immediate cause of death was cardiopulmonary arrest, due to or as a consequence of hypoxia (minutes), due to or as a consequence of aspiration (hours), due to or as consequence of coronary artery disease (CAD), prior CVA, and hyperlipidemia (years).  No other conditions were listed as contributing to his death, and no autopsy was performed.  The Veteran had no service connected disabilities at the time of his death.

Having carefully reviewed the evidence of record, the Board finds that the criteria for service connection for the cause of the Veteran's death are not met.  The Veteran died of CAD, prior CVA, and hyperlipidemia.  These conditions are not shown in service or related to service.  A VA medical opinion dated in March 2016 reflects that it is less likely as not that the Veteran's CAD, hypertension, or CVA, were of service onset or otherwise related to military service to include complaints of dizziness or myalgias noted in the STRs because there was no evidence of CAD, hypertension or CVA in the STRs or "evidence of treatments or symptoms which would have likely had a role in the death of the veteran."  The rationale reflects a review of the STRs and the Veteran's complaints/treatment for dizziness and myalgia.

The appellant is not competent to opine that the Veteran's death is etiologically related to service as this is complex medical question beyond the ken of a layperson and she lacks the requisite medial expertise.  See Jandreau, supra.  Therefore, her opinion has no probative value.  The Board assigns greater probative value to the negative May 2016 VA medical opinion as it was prepared by a skilled, neutral medical professional.  The appellant has not presented any favorable medical evidence linking the Veteran's death with service to weigh against the VA medical opinion.

Accordingly, as the weight of the evidence is against the claim, it is denied.  As the evidence is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; Gilbert, supra.


ORDER

Service connection for cerebrovascular disease, claimed as residual from brain surgery, is denied.

Service connection for the cause of the Veteran's death is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


